Title: To George Washington from Richard Stevens, 11 May 1789
From: Stevens, Richard
To: Washington, George



Sir
Perth Amboy [N.J.] May 11—1789

Having learned many persons are applying for Offices in the several States & being satisfied that it will be impossible for your Excellency to obtain an accurate knowledge of those who may be qualified to fill inferior departments unless they bring themselves under your notice, so as to enable you to make the requisite enquiries, I take the liberty to solicit the office of collector of the customs for this State, resting my claims upon the following circumstances which it will be in your Excellency’s power to ascertain by the slightest enquiry from any of the principal people of this State—During the war I have been zealously & I hope usefully employed in promoting the cause of my country against the oppressions of Great Britain, in consequence of which I have suffer’d considerably by them from the destruction of my property—I was also by the appointment of the Governor invested with the office I now solicit & only relinquished it on my moveing into the interior part of the country—As I have now returned to this place which may be considered as the principal sea port of this state I conceive that I may without presumption solicit an appointment which I once held—and which tho it would be convenient to me in my present situation is of so little value as hardly to induce any man of respectability & property to remove to a sea port to enjoy it—I have the honor to be with sentiments of the greatest respect and esteem Your Excellency’s Most Obedient Humble Servant

Richd Stevens

